Mr. Justice Dickey delivered the opinion of the Court: The objections made to the introduction of the several pieces of evidence in the chain of the defendant’s title, are not pressed here in the argument of the counsel for the appellant. But on an examination of these objections, we think they were properly overruled. It is mainly insisted by appellant, that the 11th section of the act entitled “An act to construct a railroad from Jacksonville, in Morgan county, to Alton, in Madison county,” approved February 15, 1851, (as the same appears in Private Laws of 1851, pp. 193 to 198,) is unconstitutional, because the said section allows the taking of the lands of persons by certain condemnation proceedings before either ascertainment or payment of the compensation, and, for this reason, it is insisted that the whole of said proceedings are null and void. This is not a new question in this State, nor is it an open question. The law is well settled and we are not disposed to disturb it. In the case of Johnson v. Joliet and Chicago Railroad Company, the validity of a statute almost identical with the one under consideration was upheld, and, ever since, the constitutionality of such statute has been maintained. Judge Bkeese, in delivering the opinion, says: “ Some of the State constitutions require that the compensation allowed shall precede the enjoyment of the property,—ours does not.” 23 Ill. 202, 206, 208. Subsequently, in the case of Rich et al. v. City of Chicago, 59 Ill. 286, the court affirmed this case and reiterated the same principle. As these proceedings were taken before the constitution of 1870 was adopted, they do not fall within its provisions. There is no force in the objection that the petition asks that the commissioners determine the damages which the owner will sustain, while the statute requires them to ascertain damages which the owners have sustained. It is evident that the statute intended the damages to be as well for the occupation already begun as that to continue, and such is the meaning of the petition. Both contemplated reimbursement to the owner for the injury he might sustain by the use of his land for that purpose. Without following the various objections made to the proceedings for condemnation, it is sufficient to say that all these questions have been settled in the cases referred to, and we find no cause of objection to the regularity or sufficiency of these proceedings. The commissioners having been duly appointed, and having had jurisdiction of the matters acted upon by them, their action is conclusive in all collateral proceedings. Galena and Chicago Union Railroad Company v. Pound et al. 22 Ill. 399, 414. Under like proceedings had jinder the act discussed, and other like acts of incorporation, many condemnations have been had, and important rights of property acquired, and it will not do to disturb them unless the law imperatively demands it. The judgment must be affirmed. Judgment affirmed.